IN THE MISSOURI COURT OF APPEALS
                    WESTERN DISTRICT

KWANG H. KIM,                                    )
                                                 )
                                 Respondent,     )
                                                 )   WD77047
v.                                               )
                                                 )   OPINION FILED:
                                                 )   September 23, 2014
WON IL KIM,                                      )
                                                 )
                                   Appellant.    )


                Appeal from the Circuit Court of Jackson County, Missouri
                         The Honorable Kevin D. Harrell, Judge

                 Before Division One: Mark D. Pfeiffer, Presiding Judge, and
                    Lisa White Hardwick and Karen King Mitchell, Judges

       Won Il Kim (Mr. Kim), who appears pro se, appeals from: (1) the circuit court‟s

judgment ordering him to pay Kwang H. Kim‟s (Ms. Kim) attorney‟s fees and sanctioning

Mr. Kim for filing numerous frivolous pleadings; (2) the circuit court‟s judgment denying

Ms. Kim‟s motion to modify a decree for dissolution of marriage entered on August 26, 1991;

and (3) the circuit court‟s order disposing of numerous motions filed by Mr. and Ms. Kim.

Mr. Kim raises thirteen points on appeal. Ms. Kim has filed a motion to strike the legal file and

Mr. Kim‟s brief, a motion for sanctions, and a motion to dismiss Mr. Kim‟s appeal. Because of

significant deficiencies in Mr. Kim‟s appellate brief, which prevent us from conducting
meaningful review, we dismiss Mr. Kim‟s appeal. We deny Ms. Kim‟s motions to strike the

legal file and Mr. Kim‟s brief and Ms. Kim‟s motion for sanctions.

       “Rule 84.04[1] sets forth various requirements for appellate briefs[,] and compliance with

these requirements is „mandatory in order to ensure that appellate courts do not become

advocates by speculating on facts and on arguments that have not been made.‟” Leonard v.

Frisbie, 310 S.W.3d 704, 706 (Mo. App. W.D. 2010) (quoting Brown v. Ameristar Casino

Kansas City, Inc., 211 S.W.3d 145, 147 (Mo. App. W.D. 2007)). “„Violations of Rule 84.04 are

grounds for a court to dismiss an appeal.‟” Id. (quoting Shochet v. Allen, 987 S.W.2d 516, 518

(Mo. App. E.D. 1999)). An appellant proceeding pro se “is subject to the same procedural rules

as parties represented by counsel, including the rules specifying the required contents of

appellate briefs.” Rainey v. SSPS, Inc., 259 S.W.3d 603, 604 (Mo. App. W.D. 2008). Mr. Kim‟s

brief fails to comply with Rule 84.04 in many respects, rendering his claims almost entirely

incomprehensible.

       First, Mr. Kim‟s jurisdictional statement is deficient. Rule 84.04(b) provides, in relevant

part, that “[t]he jurisdictional statement shall set forth sufficient factual data to demonstrate the

applicability of the particular provision or provisions of Article V, section 3, of the Constitution

whereon jurisdiction is sought to be predicated.” To the extent we can understand Mr. Kim‟s

jurisdictional statement, he merely recites some of his allegations against Ms. Kim and her

attorney and then cites section 477.070,2 which provides that “[t]he jurisdiction of the western

district of the court of appeals shall be coextensive with all the counties in the state except those

embraced in the jurisdiction of the eastern and the southern districts of the court of appeals.”

Mr. Kim‟s statement does not set forth sufficient facts to demonstrate the applicability of a


       1
           All rule references are to the Missouri Court Rules (2013), unless otherwise noted.
       2
           All statutory references are to the Missouri Revised Statutes (2000), as updated, unless otherwise noted.


                                                          2
particular provision of Article V, section 3, whereon the jurisdiction of this court is predicated.

Thus, it does not fulfill the requirements of Rule 84.04(b).

       Second, Mr. Kim‟s statement of facts fails to comply with Rule 84.04(c). Rule 84.04(c)

provides, in relevant part, that “[t]he statement of facts shall be a fair and concise statement of

the facts relevant to the questions presented for determination without argument.” “The primary

purpose of the statement of facts is to afford an immediate, accurate, complete and unbiased

understanding of the facts of the case.” Lattimer v. Clark, 412 S.W.3d 420, 422 (Mo. App. W.D.

2013) (quoting Tavacoli v. Div. of Emp’t Sec., 261 S.W.3d 708, 710 (Mo. App. W.D. 2008)).

Most of Mr. Kim‟s statement of facts is incomprehensible. To the extent we can discern his

recitations, they are argumentative and do not provide this court with a complete and unbiased

understanding of the facts. Therefore, Mr. Kim‟s statement of facts does not comply with the

requirements of Rule 84.04(c).

       Third, Mr. Kim‟s points relied on do not comply with Rule 84.04(d), which mandates that

each point relied on shall: “(A) identify the trial court ruling or action that the appellant

challenges; (B) state concisely the legal reasons for the appellant‟s claim of reversible error; and

(C) explain in summary fashion why, in the context of the case, those legal reasons support the

claim of reversible error.” Mr. Kim‟s points on appeal are variously vague and incoherent;

particularly, they fail to state in an understandable way either the legal reasons for his claims of

error or how those legal reasons support his claims.

       Last, Mr. Kim‟s argument contains many deficiencies. Rule 84.04(e) requires that the

argument “substantially follow the order of [the] „Points Relied On‟”; “[t]he point relied on shall

be restated at the beginning of the section of the argument discussing that point”; “[t]he

argument shall be limited to those errors included in the „Points Relied On‟”; and “[t]he




                                                 3
argument shall . . . include a concise statement of the applicable standard of review for each

claim of error.” “The „argument should demonstrate how principles of law and the facts of the

case interact.‟” Lattimer, 412 S.W.3d at 423 (quoting Scott v. Potter Elec. Signal Co., 310
S.W.3d 311, 312 (Mo. App. E.D. 2010)). “„A contention that is not supported with argument

beyond conclusions is considered abandoned.‟” Id. (quoting State v. Bell, 266 S.W.3d 287, 290

(Mo. App. E.D. 2008)).

       Again, to the extent we can decipher Mr. Kim‟s argument, it contains mostly

argumentative allegations and conclusory statements. Mr. Kim cites no case law in support of

any part of his argument, and many of his points relied on contain no citations to authority at all.

“„It is an appellant‟s obligation to cite appropriate and available precedent if [the appellant]

expects to prevail.‟” Rademan v. Al Scheppers Motor Co., 423 S.W.3d 834, 837 (Mo. App.

W.D. 2014) (quoting In re Marriage of Spears, 995 S.W.2d 500, 503 (Mo. App. S.D. 1999)).

“Where „the appellant neither cites relevant authority nor explains why such authority is not

available, the appellate court is justified in considering the points abandoned and dismiss[ing] the

appeal.‟” City of Plattsburg v. Davison, 176 S.W.3d 164, 168 (Mo. App. W.D. 2005) (quoting

Spears, 995 S.W.2d at 503).

       Occasionally, where an appellant‟s argument is readily understandable, non-compliant

briefs are reviewed ex gratia. Lattimer, 412 S.W.3d at 423. We decline to conduct such review

here, as Mr. Kim‟s claims are not readily understandable. “While the preference is to decide an

appeal on the merits, where[, as here,] a brief is so defective as to require the appellate court and

opposing counsel to hypothesize about the appellant‟s argument and precedential support for it,

the merits cannot be reached.” Id. “To address the merits of this appeal, this court would have

to become an advocate for [Mr. Kim] by searching the record for the relevant facts of the case,




                                                 4
speculating about the possible claims of error, and crafting a legal argument on [his] behalf.” Id.

“This we cannot do.” Id.

       Because Mr. Kim‟s brief fails to substantially comply with Rule 84.04 to the extent that

we are unable to review his claims, we dismiss his appeal. We deny Ms. Kim‟s motions to strike

the legal file and Mr. Kim‟s brief, and her motion for sanctions.




                                             Karen King Mitchell, Judge

Mark D. Pfeiffer, Presiding Judge, and
Lisa White Hardwick, Judge, concur.




                                                 5